Case: 09-50812     Document: 00511105863          Page: 1    Date Filed: 05/10/2010



              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                            May 10, 2010
                                       No. 09-50812
                                                                            Lyle W. Cayce
                                                                                 Clerk
MARGARET JEANNE TAYLOR-VICK,

                                                Plaintiff - Appellant

v.

CITY OF MIDLAND TEXAS; JESUS ROBLEDO; GUADALUPE BRETADO;
GARY PAINTER, County of Midland, Texas Sheriff; MIKE BRADFORD,
County Judge; MIDLAND COUNTY, TEXAS,

                                                Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:08-CV-122


Before JONES, Chief Judge, and HIGGINBOTHAM and ELROD, Circuit
Judges.
PER CURIAM:*

        AFFIRMED. See 5 TH C IR. R. 47.6.




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.